TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00125-CR


Keith Allen Hooper, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
NO. CR5922, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING


O R D E R
PER CURIAM
		The reporter's record is overdue.  The record was originally due to be filed
on February 28, 2008.  Responding to a notice of late record, reporter Stephanie Larsen on
April 4, 2008, requested a 60-day extension of time to file the record until May 30, 2008.  As of the
date of this order, no record has been filed and no request for further extension has been filed.
		The reporter, Stephanie Larsen, is ORDERED to file the reporter's record on or
before September 3, 2008.  See Tex. R. App. P. 37.3(a)(2).  No further extensions will be granted.
		It is ORDERED July 17, 2008.

Before Chief Justice Law, Justices Pemberton and Waldrop